

116 HR 1939 IH: Health Coverage Tax Credit Reauthorization Act of 2019
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1939IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Turner introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the health coverage tax credit.
	
 1.Short titleThis Act may be cited as the Health Coverage Tax Credit Reauthorization Act of 2019. 2.Extension of health coverage tax credit (a)In generalSection 35(b)(1)(B) of the Internal Revenue Code of 1986 is amended by striking before January 1, 2020 and inserting before January 1, 2025.
 (b)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2019. 